               Case 6:14-cr-06038-EAW-JWF Document 390 Filed 12/04/18 Page 1 of 1
                                       KELLEY DRYE & W ARREN LLP
                                                 A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                101 PARK AVENUE
           ,                                                                                                 F ACSIM I LE

  W AS HI NGTO N, DC
                                               NEW YORK, NY 10178                                         ( 212)   808 - 7897

 LOS   A NGE LES, CA                                                                                     www.kelleydrye.com

     CHI CAGO, IL                                      (212) 808-7800

    HO USTO N,T X

  P A RSI PP A NY,    NJ                                                                                 JAIMIE L. NAW ADAY

   S TAM FORD,       CT                                                                             DIRECT L INE: (212) 808-7695
B RUS SE LS,   BE LGI UM
                                                                                                   EMA IL: jnawaday@kel leydrye. com
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                 December 4, 2018

    BY EMAIL (dawn_samuel@nywd.uscourts.gov)
    Hon. Elizabeth A. Wolford
    United States District Judge
    Kenneth B. Keating Federal Building
    100 State Street
    Rochester, New York 14614

                           Re:   United States v. Alexander Green, 14-cr-6038

    Dear Judge Wolford:

                    On behalf of Alexander Green, I am requesting a slight modification to the
    request Your Honor granted on November 19, 2018, for Mr. Green to travel outside the Northern
    District of California. D.I. 387.

                    On November 19, 2018, Your Honor granted Mr. Green permission to travel,
    inter alia, from West Palm Beach, Florida to Honolulu, Hawaii on December 7, 2018, and to
    remain in Hawaii until December 19, 2018. Id. Because of a new work commitment, Mr. Green
    now requests permission to travel from West Palm Beach, Florida to Los Angeles, California on
    December 8 until December 10, when he would proceed to Hawaii and remain until December
    19, 2018, as previously approved. The purpose of Mr. Green’s interim trip to Los Angeles is to
    supervise a Symmetry lighting installation for a private holiday party. Mr. Green would be
    staying at 1414 Harper Avenue, Los Angeles, CA 90046.

                  AUSA Sean Eldridge, USPO Camaryn Lochner in Rochester, and USPO Josh
    Libby in San Francisco do not object to this request.

                  If Your Honor would like any additional information regarding the proposed
    travel, we would be happy to provide it. We thank the Court for consideration of this request.

                                                                       Respectfully submitted,



                                                                       /s/ Jaimie Nawaday
                                                                       Jaimie L. Nawaday



                                                                                                 DATED: 12/4/2018
